Citation Nr: 1539179	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected coronary artery disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran has submitted additional evidence including February 2014 statements by co-workers and an April 2014 Family Medical Leave Act (FMLA) form that was not considered by the agency of original jurisdiction (AOJ).  Because the substantive appeal in this case was filed after February 2, 2013, and there has been no request for AOJ consideration of this evidence, it is subject to initial review by the Board.  See 38 U.S.C.A. § 7105(e) (West 2014 as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  


FINDING OF FACT

The Veteran's service-connected coronary artery disease has prevented him from obtaining or maintaining substantially gainful employment effective the date he discontinued working in 2014, in light of his employment history.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are satisfied.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) are moot from the effective date of the grant of TDIU.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A June 2011 letter provided all notice required under the VCAA prior to the initial decision in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  Because the evidence shows that the Veteran was working full time prior to the effective date of the grant of TDIU, entitlement must be denied as a matter of law for this period, as explained below, and thus no reasonable possibility exists that further notice or assistance would aid in substantiating the claim for this period.  See 38 C.F.R. § 3.159(d).  


II. Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id. 

Because the Veteran's service connected coronary artery disease (CAD) has been rated as 60 percent disabling throughout the period under review, it satisfies the percentage requirements for schedular consideration of TDIU.  See id. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the outcome of the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing that reasonable doubt will be resolved in favor of the claimant).  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The record shows that the Veteran had a myocardial infarction in 1998 followed by stent placement, and then a second myocardial infarction in 2003 followed by stent placement at the time and one month later, as reflected in a June 2010 VA examination report.  He underwent quintuple bypass surgery in March 2012, as reflected in private treatment records. 

The June 2010 VA examination report reflects that the Veteran could no longer do vigorous chores, exercise or hobbies due to fatigue and lack of stamina associated with his CAD, and that these symptoms also affected his work duties.  According to this report and an August 2009 VA treatment record, the Veteran had been employed as a plant mechanic, but was unemployed at the time due to closure of the plant. 

A January 2014 VA examination report shows that the Veteran worked full time as a guard at a correctional facility.  He reported that he tired easily and could walk two blocks and two flights of stairs.  The Veteran's estimated METS level based on the lowest level of activity at which he reported symptoms of fatigue and angina was 3-5, which was consistent with light yard work (weeding), mowing (power mower), and brisk walking (4 miles per hour).  

Statements from co-workers dated in February 2014 reflect that the Veteran occasionally had to be helped with daily tasks such as watch tours as he got "winded" easily.  They further state that the Veteran had trouble going up and down stairs and had shortness of breath to the point where he had to sit down and rest.  At these times, the co-worker would have to finish his duties.  A supervisor also stated that the Veteran was given lighter job duties so that he could take frequent breaks, even though the job was normally "very physically demanding."  

The Veteran wrote in an April 2014 statement that he was retiring at the end of May 2014.  He stated that there were several flights of stairs at his work that he was required to use as part of his job duties, which caused angina pains and shortness of breath.  

An April 2014 certification form filled out by a private physician for purposes of taking leave under the Family Medical Leave Act (FMLA) reflects the physician's finding that the Veteran was permanently unable to perform the essential functions of his job due to his heart condition. 

The above evidence shows that the Veteran's CAD is sufficiently incapacitating as to render him unable to obtain or maintain substantially gainful employment consistent with his vocational background as of his 2014 date of retirement.  In this regard, even if he could still perform sedentary employment, the evidence shows that his work experience consists of being a plant mechanic and a security guard, both of which are not sedentary and involve more intensive physical labor.  There is no indication that the Veteran has the background to enable a transition to a sedentary job.  See 38 C.F.R. § 4.16(b) (providing that employment history must be considered).  His recent history of a quintuple bypass and earlier history of two myocardial infarctions and stent placement, with clinical findings that he experiences pain and shortness of breath with basic activities such as yard work, mowing, and brisk walking, supports a finding of unemployability due to CAD in light of the Veteran's vocational background.  Further weighing in favor of unemployability as of the date of retirement are the Veteran's competent and credible statements asserting that pain, shortness of breath and lack of stamina prevented him from carrying out the duties of his job, the statements from co-workers that he had to be given lighter duties and take frequent breaks, with other co-workers having to assume his duties in his stead, and the April 2014 conclusion by the private family practitioner that the Veteran was permanently unable to perform his job duties as a result of his heart condition.

Accordingly, the Board finds that the evidence is at least in equipoise, and thus resolving reasonable doubt in favor of the claim, the criteria for TDIU are satisfied as of the date the Veteran discontinued working in 2014.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Although a VA examiner has not provided an opinion on this specific issue, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a)).  

Entitlement to TDIU may not be assigned prior to this date as a matter of law, as the Veteran was working full time.  He has not stated and there is no evidence indicating that his income was below the poverty threshold.  Although accommodations were made for him, this alone does not equate to a protected environment such as a family business or sheltered workshop.  Thus, TDIU is not warranted during the time the Veteran was working.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  As TDIU must be denied as a matter of law prior to the date the Veteran stopped working, the benefit-of-the-doubt rule does not apply.  Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected coronary artery disease is granted effective the date the Veteran discontinued working in 2014, subject to the law and regulations governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


